October 2, 2012 Brian Cascio Accounting Branch Chief Julie Sherman Staff Accountant United States Securities and Exchange Commission Washington, D.C. 20459 Re: OICco Acquisition I, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed July 9, 2012 File No. 001-35415 Dear Mr. Cascio, Please find attached the Registrants response to your oral comment of Sept. 25,2012. Form 10-K for the Fiscal Year Ended December 31, 2011 Financial Statements Notes to Consolidated Financial Statements, page F-6 2. The footnotes on page F-6 do not appear to be related to the December 31, 2011 and 2010 financial statements included in your Form 10-K. Please amend your filing to provide the correct footnotes for the years ended December 31, 2011 and 2010. Footnotes corrected. The company acknowledges that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Joshua Sisk Joshua Sisk, President OICco Acquisition I, Inc.
